Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/22 has been entered.

Claims Status:
Claims 19 is new.
Claim 5 is cancelled.
Claims 1-4 and 6-19 are pending.
Claims 13-15 are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Withdrawn rejections
Applicant's Declaration under 37 CFR 1.132, amendments and arguments filed 7/6/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claims 1-4, 6-12 and 18 were rejected under 35 U.S.C. 103(a) as being unpatentable over Yayon et al. (WO 2010083051) and Badylak et al. (WO 2008109407) and Schwarz et al. (Tissue Engineering 2012; 18(21 and 22):2195-2209) and Haugh et al. (Tissue Engineering: Part A. 2011;00(00):1-8) and Wang et al. (Acta Biomaterialia 2011;7:2410-2417) as evidenced by Saldin et al. (Acta Biomater. 2017;49:1-15). After consideration of the Declaration data and arguments, a search update discovered relevant art.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-10 and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Geistlich et al. (US 20030095994) as evidenced by Schwarz et al. (Tissue Engineering 2012; 18(21 and 22):2195-2209).

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    376
    1454
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claims 1, 3, 7, 16, 17 and 19, Geistlich et al. teach a collagen tissue extracellular matrix scaffold implant for vertebral or meniscal cartilage regeneration (Abstract) produced by:
Obtaining hyaline cartilage [0043];
Mechanical size reduction of cartilage with a colloid mill thus homogenizing the cartilage [0044, 0060,0078] thereby micronizing the cartilage prior to solubilization;
Defatting and swelling the cartilage in water [0080] thus making a gel;
Treatment with NaOH [0047, 0081] where the action of the base cleaves the binding of the glycosaminoglycans to free them and remove them [0053, 0063, 0081] and solubilizes the cartilage as evidenced by Schwarz et al. teaching that NaOH treatment leads to destruction of cellular components and induces hydrolysis of collagen and GAGs (page 2205, left column);
Removal of impurities to obtain a collagen mass suitable for production of a sponge, which is naturally porous, by freeze drying [0084] thereby producing a product suitable for use in repair of osseous, chondral, or osteochondral defects in a mammal where the GAG content is less than 90% and 5% or less of the GAG content of untreated ECM because it has been removed. 
Regarding claims 1, 6 and 18, Geistlich et al. teach chemically crosslinking the collagen material before or after the freeze-drying step ([0031, 0042]; claim 4) and to use glyoxal [0011].
Regarding claim 8, the base treatment implicitly decellularizes the cartilage ECM. 
Regarding claims 9 and 10, Geistlich et al. teach seeding the matrix carrier scaffold with stem cells and growth promoters like TGF-β (claims 12, 19; [0019-0020]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

The difference between the instant application and Geistlich et al. is that Geistlich et al. do not expressly teach an embodiment where the extracellular matrix tissue is crosslinked in the method. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The level of skill is that of a tissue engineering research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from tissue engineering, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Geistlich et al. with crosslinking of the extracellular matrix and produce the instant invention. 
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Geistlich et al. teach that it is desirable to subject the collagen matrix to some degree of cross-linking in order to restrict the extent of swelling when the matrix comes in contact with aqueous fluids, while retaining the ability of the matrix to be resorbed [0042]. Crosslinking also stabilizes a freeze-dried sponge [0072]. Thus, the ordinary artisan would do so for these desirable properties with a reasonable expectation of success. 

Claims 2 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Geistlich et al. (US 20030095994) as evidenced by Schwarz et al. (Tissue Engineering 2012; 18(21 and 22):2195-2209), as applied to claims 1, 3, 6-10 and 16-19 above, in further view of Luck et al. (US 4488911) and Murray et al. (US 20140369984).
Regarding claim 2, Geistlich et al. teach that enzymatic treatment is in general not used [0057] but does not preclude or exclude its use. 
Regarding claims 1-3, 6, 8, 11, 16, 17 and 19, Luck et al. teach that collagen is freed from non-collagen proteins, glycosaminoglycans and lipids by enzymatic treatment with a proteolytic enzyme to yield a soluble product (Abstract; column 2, lines 20-27; column 5, lines 26-33). Luck et al. teach methods of doing so by obtaining a source of collagen and chopping it into microaggregates, hence micronization, and solubilizing by enzymatic pepsin digestion (column 10, lines 3-15) and then treating with NaOH (column 10, lines 15-18) to produce a highly pure solution of collagen gel (column 10, lines 20-32) that is then crosslinked (column 11, lines 3-7; 30-31), layered (column 11, lines 32-35; 57-64) and freeze dried/lyophilized (column 11, lines 21; 40-41) to make a porous sponge (column 11, lines 52-55). The only reason Luck et al. is not anticipatory to instant claims 1-3, 6, 8, 11, 16, 17 and 19, is that Luck et al. do not disclose cartilage collagen ECM but rather collagen derived from tendons and hides column 10, lines 3-4).
Regarding claim 4, Luck et al. teach that extensive grinding is done to facilitate enzyme access to the native collagen (column 5, lines 3-5) and teach high speed shearing to also enhance the ease of purification and facilitate enzymatic removal of the telopeptides in the collagen (column 4, lines 61-67).
Regarding claims 1, 2 and 19, Murray et al. teach optimization of the amount of GAG in a collagen biomaterial to less than 50%, 40%, 30%, 20%, 15%, 10% or 5% of the dry weight of the biomaterial by using treatments [0014, 0108, 0250], which can include at least about 90% decrease as compared to a reference level [0058], where the treatments include detergents and enzymes and a strong base such as NaOH [0103, 0105]. Accordingly, Murray et al. teach methods of producing an extracellular collagen matrix that is substantially free of GAG (claims 20, 26) and teach making collagen ECM sponges (claims 48 and 49). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

The difference between the instant application and Geistlich et al. is that Geistlich et al. do not expressly teach where the extracellular matrix tissue is solubilized by enzymatic digestion or that the micronized cartilage extracellular matrix tissue has a mean particle size of 10-200 microns. This deficiency in Geistlich et al. is cured by the teachings of Luck et al. and Murray et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The level of skill is that of a tissue engineering research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from tissue engineering, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Geistlich et al. where the extracellular matrix is solubilized by enzymatic digestion and to homogenize the cartilage extracellular matrix tissue to a mean particle size of 10-200 microns, as suggested by Luck et al. and Murray et al., and produce the instant invention. 
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Geistlich et al. is aware of enzymatic digestion and states that in general it is not used [0057]. The ordinary artisan is aware that enzymatic digestion results in the same product free of glycosaminoglycans and other components as taught by Luck et al. and can be optimized to produce collagen extracellular matrix that is substantially free of GAG as taught by Murray et al. It is then obvious to the ordinary artisan to use the NaOH or enzymatic digestion in the method of Geistlich et al. to solubilize the cartilage ECM and achieve the same result of a collagen material free of GAG as suggested by Luck et al. or the method of Murray et al. where the collagen material is substantially free of GAG with a reasonable expectation of success. It is merely a different known path to the same result that Geistlich et al. is aware of and does not preclude or exclude the use of. 
Regarding the micronized cartilage ECM tissue mean particle size of 10-200 microns, the Examiner has two arguments. First, it is merely routine optimization and measurement of the particle size after processing with a colloid mill as taught by Geistlich et al. which is going to produce micro-sized materials because that is what a colloid mill does especially when the mean particle size of 10-200 microns appears completely arbitrary. Secondly, the artisan that desire to employ enzymatic digestion is aware from Luck et al. that extensive grinding is done to facilitate enzyme access to the native collagen and thus would perform extensive grinding to reduce the particle size to a mean particle size of 10-200 microns to facilitate enzyme access with a reasonable expectation of success. 

Claims 11 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Geistlich et al. (US 20030095994) as evidenced by Schwarz et al. (Tissue Engineering 2012; 18(21 and 22):2195-2209), as applied to claims 1, 3, 6-10 and 16-19 above, in further view of Badylak et al. (WO 2008109407) and Gleeson et al. (WO2010084481).
Regarding claims 11 and 12, Geistlich et al. also teach molding the collagen slurry [0028] to make a molded material [0029] as well as mixing collagen slurries into a mold [0037]. Geistlich et al. also suggest adding mesenchymal stem cells which produce chondrocytes [0016] and that the matrix acts as a medium for the ingrowth of native chondrocytes [0015].
Regarding claims 11 and 12, Badylak et al. teach an extracellular matrix-derived gel composition, that includes collagen (page 10, second paragraph), prepared by a process of enzymatic digestion, communitation and solubilized ECM gel compositions (claims 1-36, 42, 45-50, 58) molding the composition (claims 60-62) into any shape by placing in a mold (page 4, last paragraph; page 9 last two paragraphs; page 15 last paragraph through page 16 second paragraph; claims 24-27) and seeding with cells and growth factors (claims 66 and 68). Badylak et al. teach that: “One favorable aspect of the use of pre-molded tissue is that a layered composition can be produced. For example, a core portion of the composition to be implanted can be prepared with a first ECM gel, obtained from a first source, and a surrounding layer can be with a second ECM gel, obtained from a second source different from the first, or the same source as the first, but containing different constituents, such as cytokines or cells.” (page 16, last paragraph to page 17, first paragraph).
Regarding claims 11 and 12, Gleeson et al. is directed to a layered scaffold for osteochondral repair comprising a multi-layer collagen scaffold (title; abstract; Figures 9 and 15) and “a method of producing a three-layer collagen scaffold that typically mimics both the morphology and composition of healthy anatomical osteochondral tissue, and in which a first outer layer comprises collagen, typically Type l collagen, and hydroxyapatite. This layer mimics the subchondral bone. Suitably, the inner layer comprises a type I collagen, non-Type I Collagen (ideally Type II collagen), hydroxyapatite and, optionally, one or more GAGs. This layer mimics the intermediate articular calcified cartilage. Typically, the second outer layer comprises a composite of Type I collagen, non-Type I collagen (ideally Type II collagen) and optionally one or more GAGs and/or a biologic. This layer mimics the overlying cartilaginous layer.” (page 8, bottom; claims 1-29). Gleeson et al. teach that this allows for: “A multilayer/multi-region scaffold with a continuous physical interface between adjacent layers which allows a high degree of cellular infiltration across all regions of the scaffold and which has the optimal composition, pore architecture, porosity and mechanical properties to induce the differentiation of mesenchymal stem cells (MSCs) into chondrocytes in the cartilage region of the scaffold and into osteoblasts in the bone region of the scaffold.” (page 17, paragraph 6). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

The difference between the instant application and Geistlich et al. is that Geistlich et al. do not expressly teach method of making a multilayer scaffold comprising the steps of making a first layer comprising a porous scaffold according to a method of instant Claim 1, making a second layer comprising a porous scaffold according to a method of instant Claim 1, wherein the first layer is attached to the second layer and with a step of attaching the first layer to the second layer to form the multilayer scaffold, in which the first layer comprises hyaline cartilage ECM and the second layer comprises growth plate ECM.  This deficiency in Geislich et al. is cured by the teachings of Badylak et al. and Gleeson et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The level of skill is that of a tissue engineering research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from tissue engineering, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made perform the method of Geistlich et al. making a multilayer scaffold comprising the steps of making a first layer comprising a porous scaffold according to a method of instant Claim 1, making a second layer comprising a porous scaffold according to a method of instant Claim 1, wherein the first layer is attached to the second layer and with a step of attaching the first layer to the second layer to form the multilayer scaffold, in which the first layer comprises hyaline cartilage ECM and the second layer comprises growth plate ECM, as suggested by Badylak et al. and Gleeson et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. First of all, the growth plate or epiphyseal plate is a hyaline cartilage plate. So, the first and second layers both comprise hyaline cartilage ECM and it is obvious to have hyaline cartilage ECM and/or growth plate ECM. Geistlich et al. guide the artisan to hyaline cartilage. In the field of osteochondral repair, it is known through the teachings of Gleeson et al. that a layered construct is best to mimic the morphology and composition of healthy anatomical tissue. The artisan would desire a layered scaffold that mimics the natural morphology and anatomy and has the optimal composition, pore architecture, porosity and mechanical properties to induce a high degree of cellular infiltration and the differentiation of mesenchymal stem cells (MSCs) into chondrocytes, which are suggested for use by Geistlich et al. in the scaffold, in the cartilage region of the scaffold and into osteoblasts in the bone region of the scaffold as suggested by Gleeson et al. It is also known through the teachings of Badylak et al. that: “…a layered composition can be produced. For example, a core portion of the composition to be implanted can be prepared with a first ECM gel, obtained from a first source, and a surrounding layer can be with a second ECM gel, obtained from a second source different from the first, or the same source as the first, but containing different constituents, such as cytokines or cells.” Thus, having both layers of hyaline cartilage ECM, which the ordinary artisan understands to be growth plate ECM is obvious in view of the combined references. Badylak et al. teach and suggest crosslinking such laminates to produce greater physical strength as discussed above thus attaching one layer to the next. Alternatively, the layers can be ‘attached’ simply by physical adhesion of the layers since the form of attachment is not claimed in instant claim 11. It could be gravity pulling on one layer onto the next to attach the layers. Another motivation to make the multilayer scaffold comes from the desirable ability of being able to provide different active agents in each of the layers which is a favorable aspect, hence desirable aspect, as taught by Badylak et al. Accordingly, the ordinary artisan would make a multi-layer construct of the collagen ECM scaffold of Geistlich et al. with a first layer comprising hyaline cartilage ECM and a second layer comprising growth plate ECM, as suggested by both Gleeson et al. and Badylak et al., for the beneficial properties taught by the combined references with a reasonable expectation of success. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to the Declaration and Arguments:
Applicant’s Declaration and arguments filed 7/6/22 have been carefully considered but are not persuasive. The Declaration points out that 5% GAG had surprisingly stronger improvement in chondrogenesis (paragraph 11). However, the claims are directed to less than 90% and 5% or less both of which ranges include 0%. The amount of GAG in Geistlich et al. appears to be 0% because it has all been removed and reads on the claimed subject matter and would appear to have the same result as observed by Declarant. Furthermore, while the data is interesting it is not probative because the Declaration is not a side-by-side comparison with Geistlich et al. See MPEP 716.02(e) Comparison With Closest Prior Art [R-2]
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). For at least these reasons, the Declaration is not sufficient to overcome the applied rejection above.
Even if the data was probative, the claims are not reasonably commensurate in scope. See MPEP 716.02(d): “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."” To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Also note that unexpected results must be "commensurate in scope with the degree of protection sought by the claimed subject matter." In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). See also In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011) (“If an applicant demonstrates that an embodiment has an unexpected result and provides an adequate basis to support the conclusion that other embodiments falling within the claim will behave in the same manner, this will generally establish that the evidence is commensurate with [the] scope of the claims.”).
With regard to Applicant’s arguments, respectfully Applicant’s arguments are moot in view of the new rejection.

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613